Citation Nr: 0827824	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee disability. 

2.  Entitlement to a rating in excess of 20 percent for right 
knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2000 to February 2004.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the San Diego, California   Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 statement the veteran's representative 
indicated that the veteran wanted either a Travel Board or 
Board videoconference hearing, whichever would be faster.  
The veteran then reiterated this request in June 2008.  There 
is no indication in the claims folder that such request was 
addressed.  

To ensure compliance with due process requirements, and 
because Travel Board and videoconference hearings are 
scheduled by the RO, the case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a Veteran's Law Judge 
sitting in San Diego, California (or in the 
alternative, a videoconference hearing, if 
he so desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the 


Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West  Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




